     Case 3:18-cv-00823-JLS-JLB Document 115 Filed 01/07/21 PageID.4997 Page 1 of 1



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    TALAVERA HAIR PRODUCTS, INC.,                     Case No.: 18-CV-823 JLS (JLB)
      a Nevada corporation,
12
                                       Plaintiff,       ORDER VACATING HEARING
13                                                      AND TAKING MATTER UNDER
      v.                                                SUBMISSION WITHOUT ORAL
14
                                                        ARGUMENT
      TAIZHOU YUNSUNG ELECTRICAL
15
      APPLIANCE CO., LTD., a business
                                                        (ECF No. 111)
16    entity; and THE INDIVIDUALS,
      PARTNERSHIPS, AND
17
      UNINCORPORATED ASSOCIATIONS
18    IDENTIFIED ON EXHIBIT “1”,
19                                  Defendants.
20
21          Presently before the Court is Plaintiff Talavera Hair Products, Inc.’s Motion for
22    Default Judgment and/or Summary Judgment Against Defaulted Defendants (ECF No.
23    111). The Court VACATES the hearing set for January 14, 2021, and takes the matter
24    under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
25          IT IS SO ORDERED.
26    Dated: January 7, 2021
27
28

                                                    1
                                                                               18-CV-823 JLS (JLB)
